The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-24 are pending and under examination. 

Priority
The instant application is a national stage application of PCT/CN2019/092173 filed on 6/21/2019, which claims priority from Hong Kong application HK18108035.0 filed on 6/22/2018.  

Information Disclosure Statement
	The information disclosure statement filed on 12/21/2020 has been considered by the examiner.  

Claim Objections
	Claim 12 is objected to for missing a period at the end of the claim.  
Appropriate corrections are required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 20 is rejected under USC 101 for being a “Use” claim that is not a proper process claim.  See MPEP 2173.05(q) regarding “Use” claims.  

Claim Rejections - 35 USC § 112(a) – Scope of Enablement for “Preventing”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating/treatment of eczema (aka atopic dermatitis), does not reasonably provide enablement for preventing skin disorders including eczema.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Although claims 20-22 are not to a method, they still contain “preventing” as an intended use/function of the conjugate or composition.  In product claims, functional limitations must be considered for enablement and/or written description.  
Bieber (Nature Reviews Drug Discovery, 2021, volume 21, pages 21-40) teaches that atopic dermatitis is a common chronic inflammatory skin disease with a complex pathophysiology that underlies a wide spectrum of clinical phenotypes (abstract). Bieber recognizes that new potential therapies are being discovered and that there is a potential for a precision medicine approach to enable prevention and long-term control (abstract).  Bieber recognizes various therapeutic strategies and targets (see figures 1 and 2).  Bieber does indicate that calcineurin inhibitors are a known topical therapy (introduction), but does not provide for as preventative strategy.  Bieber sees that atopic dermatitis is a complex disorder that still needs a better understanding of mechanisms as well as more research into disease management (outlook section).  Thus, atopic dermatitis (which includes eczema) is seen as a complex disorder that is treatable, but needs more understanding for better treatments or preventative therapies.  It should also be considered that the broader use of “skin disorder” in claim 16 opens the claim to other types of complex skin diseases that need more understanding.  
The instant specification does not provide any data for treating or preventing skin disorders like eczema.  Since calcineurin inhibitors like tacrolimus are known to be useful for treatment of atopic dermatitis/eczema, applicant does have the enablement for being able to treat such a condition, but not to prevent it.  
One of skill in the art would be a dermatologist or dermatology researcher.  They would have to run long-term studies of applying the treatment and monitoring the patients to see whether they exhibit skin disorders or not.  Such studies would show whether the therapy would be an effective prevention strategy.  Since the art recognizes that atopic dermatitis (a skin disorder) is not predictable (very complex and in need of more understanding) and the applicant does not have the data to provide for prevention, there would be undue experimentation needed in order to establish prevention of eczema, let alone all skin disorders.  
Thus, the applicant is enabled for treatment of eczema/atopic dermatitis, they are not enabled for prevention of skin disorders.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 16-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11 and 24, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 is indefinite for the phrase “pharmaceutical carrier is selected from the group including…”, which is a form of “selected from the group comprising”.   Proper Markush form uses the phrase “selected from the group consisting of…”.  See MPEP 2173.05(h) – “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”
Claims 16 recites the limitations "the at least one active pharmaceutical ingredient" and “the active pharmaceutical ingredient” in the claim without a recitation of “at least one active pharmaceutical ingredient” or “an active pharmaceutical ingredient” in the claim or a claim on which it has dependence to (claim 10 or claim 1).  There is insufficient antecedent basis for this limitation in the claim.  Although at least one calcineurin phosphatase inhibitor is one type of active pharmaceutical ingredient, the use of pharmaceutical active ingredient can include many more types of pharmaceuticals other than calcineurin phosphatase inhibitors.  Thus, it is a different limitation that would need its own antecedent basis.  One example of a way to fix the issue would be to amend part (a) of claim 1 to say “at least one active pharmaceutical ingredient that is at least one calcineurin phosphatase inhibitor”.  Then the downstream recitations of “the at least one active pharmaceutical ingredient” would have antecedent basis.  Another way is to amend claims 16-19 to use the calcineurin phosphatase inhibitor instead of the active pharmaceutical ingredient.  
Claims 17-19 are rejected as being dependent on an indefinite claim.  
Claim 20 recites the limitation "The use" in the claim without a previous recitation of “A use”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is indefinite for being a “Use” claim as the claim is to “The use of a conjugate of claim 1 for the manufacture…”, but does not provide any steps toward manufacturing a conjugate.  Thus, it is unclear if this is to be a claim toward the conjugate with an intended way to manufacture (like a product-by-process claim) or if the claim is to be toward a method of manufacturing a conjugate of claim 1.  See MPEP 2173.05(q) for Use claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160132296 (Espacenet English translation) and Kakwere et al (MOJ Cell Science and Report, 2017, volume 4, pages 1-3).  
Note that “conjugate” can include both covalent and/or non-covalent bonds.  If there is a bonding of the drug with the nanodiamond, then it will make a conjugate.  
The limitation of “covalent bonding functional group” in claim 4 will be read as a functional group capable of covalent bonding. For example, carboxylate groups are capable of forming covalent ester bonds and amino groups are capable of forming amide bonds.  The claim does not indicate particularly that the calcineurin phosphatase inhibitor has to be bonded covalently though.  Thus, any bonding to the nanodiamond surface involving the “covalent bonding functional group” will read on the claim.  KR ‘296 recognizes that its functional groups are involved in the various types of bonding it mentions such as hydrogen bonding.  
“Controllable (or controlled) rupture” will be read as a trigger/mechanism that causes the drug to be released from the nanodiamond.  If the claim does not define a type of mechanism, this limitation would read on any type of release of drug from a nanodiamond that involves some kind of trigger/control for the release.  
The limitation of “a surgical site” will be read as “a target site” as there is no indication from the specification that a surgery is performed or the cause of the types of skin disorders or eczema in the claims and specification.  That is “surgical site” will be the target site of skin to be treated (see claims 13 and 16 for example).  
KR ‘296 teaches skin biological active substances attached to a surface of a nanodiamond (abstract).  KR’296 teaches functional groups attached to the nanodiamond (ND) like alcohol, amide, amine, and carboxylic acid (figure 1 drawing and claim 1 of KR ‘296).  KR ‘296 provides that the active agent would be bonded to the nanodiamond by way of a hydrogen bond, an electrostatic interaction or a van der Waals bonding (English translation).  Thus, it will be adsorbed to the surface of the nanodiamond.  KR ‘296 teaches a cosmetic may be a cream, a lotion or essence (English translation).  KR ‘296 provides for a size of the nanodiamond from 10 to 100 nm (English translation).  Example 1 provides for a size of 50 nm.  Thus, one of ordinary skill in the art would provide particles of 50 to 100nm in size based on the teachings.  These are sizes that won’t permeate the stratum corneum.  KR ‘296 provides that the release is caused by pH changes in the skin or the concentration of saline in body fluid (English translation). The claims of KR’296 provide for methods of administering the nanodiamond to skin for treatment (see claims of KR’296).  
KR ‘296 does not teach a calcineurin phosphatase inhibitor as the active substance (note that calcineurin is a phosphatase).  However, KR ‘296 teaches treatment of skin.  
Kakwere teaches tacrolimus (a calcineurin inhibitor) nanomedicine in the treatment of atopic dermatitis (eczema) (title and abstract).  Kakwere provides that it has been shown that tacrolimus is safe and effective to treat atopic dermatitis (an inflammatory skin condition) (conclusion).  
One of ordinary skill in the art at the time of instant filing would have seen tacrolimus as taught by Kakwere to be a suitable skin care agent/medicine and would have included it in the nanodiamond (nanomedicine) formulation of KR ‘296 as this system provides for effective delivery of active agents to the skin.  Kakwere recognizes that tacrolimus is used to treat atopic dermatitis/eczema, and thus, one of ordinary skill in the art would look to a formulation with tacrolimus for the purpose.  

Claims 14, 15, 17 and 18 in addition to Claims 1-8, 10-13, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160132296 (Espacenet English translation), Kakwere et al (MOJ Cell Science and Report, 2017, volume 4, pages 1-3) and Choi et al (Biorganic and medicinal chemistry, 2013, volume 20, pages 1281-1290).  
KR ‘296 and Kakwere teach the claims as discussed above.
KR ‘296 and Kakwere do not teach a conjugate of drug where the linker is capable of photolysis as in claims 14, 15, 17 and 18.  
Choi provides for a photochemical approach for controlled drug release in targeted drug delivery (title and abstract).  Choi teaches use of a covalent conjugation with o-nitrobenzyl linker to release conjugated drug by a photochemical mechanism (abstract).  Choi teaches photolysis of ONB linkers in section 2.3.  In the introduction, Choi mentions drug delivered by nanometer sized carriers.  Choi teaches the making of drug/photolinker conjugates (section 2.1).  Choi provides for a wavelength of 310-340 nm as preferred range of light for photoactivation (section 2.3).  Choi mentions in the conclusion that the photochemical approach using UV light serves as an effective trigger mechanism and it could be applied in an active manner orthogonal to other passive release approaches (see Conclusion).  Choi recognizes the use in other delivery applications in vitro and in vivo (conclusion).  Although Choi is to a different type of drug and different type of nano carrier, one of ordinary skill in the art would look to effective ways to release a drug at the target site for treatment.  Thus, Choi provides a basis to add photolyzable linkers to drug/nano carrier conjugates for treatment of subjects.  
One of ordinary skill in the art at the time of instant filing would have utilized photolyzable linkers of Choi in the nanodiamond technology motivated by KR ‘296 and Kakwere to provide another controllable way to release drugs like tacrolimus from the nanodiamonds at the target site for treatment.  Choi recognizes orthogonal use of drug photochemical linkers with other mechanisms of drug release, and thus, allows one of ordinary skill in the art to use it with the drug delivery nanodiamonds of KR ‘296.  There is a reasonable expectation of one of ordinary skill in the art using the teachings of the references to produce tacrolimus-nanodiamond conjugates, compositions (like creams, etc.) and methods of treating eczema (skin condition) of the instant claims. 

Claims 1-13, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160132296 (Espacenet English translation) and Ashcroft et al (Cochrane Library, 2007, issue 4, pages 1-77).  
Note that “conjugate” can include both covalent and/or non-covalent bonds.  If there is a bonding of the drug with the nanodiamond, then it will make a conjugate.  
KR ‘296 teaches skin biological active substances attached to a surface of a nanodiamond (abstract).  KR’296 teaches functional groups attached to the nanodiamond (ND) like alcohol, amide, amine, and carboxylic acid (figure 1 drawing and claim 1 of KR ‘296).  KR ‘296 provides that the active agent would be bonded to the nanodiamond by way of a hydrogen bond, an electrostatic interaction or a van der Waals bonding (English translation).  Thus, it will be adsorbed to the surface of the nanodiamond.  KR ‘296 teaches a cosmetic may be a cream, a lotion or essence (English translation).  KR ‘296 provides for a size of the nanodiamond from 10 to 100 nm (English translation).  Example 1 provides for a size of 50 nm.  Thus, one of ordinary skill in the art would provide particles of 50 to 100nm in size based on the teachings.  
KR ‘296 does not teach a calcineurin phosphatase inhibitor as the active substance (note that calcineurin is a phosphatase).  However, KR ‘296 teaches treatment of skin.  
Ashcroft teaches topical pimecrolimus for eczema (title and page 1 abstract).  Ashcroft also teaches tacrolimus as another macrolide for treating eczema (page 3).  Note that Ashcroft does see a benefit of pimecrolimus compared to control in treating eczema (page 3, why is it important to do this review and page 7, also discussion on page 12).  Thus, both pimecrolimus and tacrolimus are known for treating the skin condition, eczema by teachings of Ashcroft.  
One of ordinary skill in the art at the time of instant filing would have seen pimecrolimus as taught by Ashcroft to be a suitable skin care agent/medicine and would have included it in the nanodiamond (nanomedicine) formulation of KR ‘296 as this system provides for effective delivery of active agents to the skin.  Ashcroft recognizes that pimecrolimus is used to treat atopic dermatitis/eczema, and thus, one of ordinary skill in the art would look to a formulation with pimecrolimus for the purpose.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613